UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2014  December 31, 2014 Item 1: Reports to Shareholders Annual Report | December 31, 2014 Vanguard Institutional Index Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Fund Profile. 8 Performance Summary. 10 Financial Statements. 12 About Your Funds Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelsons flagship, the HMS Vanguard . Your Funds Total Returns Fiscal Year Ended December 31, 2014 Total Returns Vanguard Institutional Index Fund Institutional Shares % Institutional Plus Shares S&P 500 Index Large-Cap Core Funds Average Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Funds Performance at a Glance December 31, 2013, Through December 31, 2014 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Institutional Index Fund Institutional Shares $169.28 $188.67 $3.551 $0.000 Institutional Plus Shares 1 Chairman’s Letter Dear Shareholder, For the fiscal year ended December 31, 2014, Vanguard Institutional Index Fund returned almost 14%. The fund closely tracked its benchmark, the Standard & Poor’s 500 Index, and outpaced the average return of its large-capitalization core fund peers. U.S. stocks trumped their international counterparts in 2014 thanks to better-than-expected domestic economic growth, low interest rates and inflation, and strong corporate profits. Large-capitalization companies such as those held in your fund were among the biggest beneficiaries of the market’s advance. Technology, health care, and financial company stocks contributed most to returns, but energy stocks disappointed. U.S. stocks finished strongly for the sixth straight year The broad U.S. stock market, which includes small-, mid- and large-cap stocks, returned nearly 13% for the 12 months, posting gains for the sixth consecutive calendar year. Although the Federal Reserve ended its bond-buying program in October, its stance that it would be “patient” in deciding when to increase short-term interest rates seemed to reassure investors. Other central banks—including the Bank of Japan, the European Central Bank, and the People’s Bank of China—announced significant stimulus measures. 2 International stocks returned about –3% in dollar terms. Their performance was hurt as many foreign currencies weakened against the U.S. dollar. Emerging-market stocks rose slightly, and stocks from the developed markets of Europe and the Pacific region retreated. Defying analysts’ expectations, bond prices rose during the period Bond prices received a boost from moves by many of the world’s central banks along with global economic, market, and geopolitical challenges that drew investors to perceived safe havens. In an unexpected rebound from 2013, the broad U.S. bond market returned 5.97%. Even as the Fed pared back its bond purchases, prices climbed and yields fell. (Bond prices and yields move in opposite directions.) The yield of the 10-year Treasury note ended December at 2.19%, down from 2.97% at the close of December 2013. Municipal bonds returned 9.05%, benefiting from increased demand and generally limited supply. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –3.08%. Market Barometer Average Annual Total Returns Periods Ended December 31, 2014 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 13.24% 20.62% 15.64% Russell 2000 Index (Small-caps) 4.89 19.21 15.55 Russell 3000 Index (Broad U.S. market) 12.56 20.51 15.63 FTSE All-World ex US Index (International) -3.31 9.41 4.75 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.97% 2.66% 4.45% Barclays Municipal Bond Index (Broad tax-exempt market) 9.05 4.30 5.16 Citigroup Three-Month U.S. Treasury Bill Index 0.03 0.04 0.06 CPI Consumer Price Index 0.76% 1.33% 1.69% 3 Money market fund and savings account returns remained minuscule as the Feds target for short-term interest rates stayed between 0% and 0.25%. Returns from several sectors boosted fund performance As I mentioned, U.S. large-cap companies were the markets top performers for the year, significantly outpacing their smaller counterparts. Vanguard Institutional Index Fund, which invests in 500 of the largest U.S. companies, thrived in this environment. Nine of the funds ten industry sectors posted positive results, with technology, health care, and financial stocks adding most to performance. Together, these three sectors added more than nine percentage points to the funds total return. Information technology, the funds largest sector, was the top contributor to overall results. Most segments within the sector appreciated. Computer hardware and systems software companies led the way as demand for smartphones, mobile technologies, and cloud-based computing grew in the United States and overseas. Vanguards outlook for investors: Expect less and stay balanced In Vanguards recently published market outlook, global chief economist Joe Davis and his team discuss expected returns for various asset classes over the coming years. Although not bearish, our outlook on global stocks and bonds is the most guarded since 2006. The report cautions that, over the next decade, returns for a balanced portfolio are likely to be moderately below long-run historical averages. Our simulations indicate that the average annualized returns of a 60% equity/40% bond portfolio for the decade ending 2024 are most likely to be centered in the 3%5% range after inflation, below the actual average after-inflation return of 5.6% for the same portfolio since 1926. Even so, Vanguard firmly believes that the principles for investing successfocusing on clear goals, a suitable asset allocation, low costs, and long-term disciplineremain unchanged. For more information about our expectations and the probability of various outcomes, see Vanguards Economic and Investment Outlook , available at vanguard.com/research. IMPORTANT: The projections and other information generated by the Vanguard Capital Markets Model (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. Distribution of return outcomes from VCMM, derived from 10,000 simulations for U.S. equity returns and fixed income returns. Simulations as of September 30, 2014. Results from the model may vary with each use and over time. For more information, please see page 6. 4 The funds health care holdings were the next best performers. The industry generally profited as investors anticipated a rise in spending due to the aging population and the expanded number of insured under the Affordable Care Act. Pharmaceutical and biotechnology firms benefited from new product development, mergers and acquisitions, and strategic alliances. The financial sector was also important to the funds strong showing. Low interest rates and the expanding economy propelled real estate investment trusts (REITs) to returns of more than 30%. The favorable environment lifted financial services companies, banks, and insurance firms as well. Hurt by a slide in oil prices, energy was the only sector to post a negative result. As their profits have been cut, producers have scaled back on the projects that are the lifeblood of service firms, drillers, and equipment providers. Your fund continued to deliver impressive long-term results For the decade ended December 31, 2014, the Institutional Index Fund recorded an average annual return of 7.68% for Institutional Shares. This result was in line with that of the funds benchmark index and more than one full percentage point ahead of its peers. Total Returns Ten Years Ended December 31, 2014 Average Annual Return Institutional Index Fund Institutional Shares 7.68% S&P 500 Index Large-Cap Core Funds Average Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 The funds success in closely tracking its target index reflects the skill of the advisor, the Vanguard Equity Investment Group. The group relies on its proven portfolio management strategies to produce benchmark-tracking returns regardless of external market conditions. At the same time, the funds low costs help you keep more of the markets returns. To build for the long term, start with a solid foundation As the leader of a major investment firm, I get asked a lot of questions on all kinds of topics, from the outlook for global markets to the best fund choices for an IRA. But a topic that almost never comes upand one that I consider perhaps the most importantis setting investment goals. At Vanguard, we believe that following four timeless, straightforward principles can help put you on the right track toward investment success:  Goals. Create clear, appropriate investment goals.  Balance. Develop a suitable asset allocation using broadly diversified funds.  Cost. Minimize cost.  Discipline. Maintain perspective and long-term discipline. All four principles are essential, and the order in which theyre listed is intentional. Every good investment plan begins with a clearly defined goal, which sets the foundation for building your portfolio. IMPORTANT: The projections and other information generated by the Vanguard Capital Markets Model regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. VCMM results will vary with each use and over time. The VCMM projections are based on a statistical analysis of historical data. Future returns may behave differently from the historical patterns captured in the VCMM. More important, the VCMM may be underestimating extreme negative scenarios unobserved in the historical period on which the model estimation is based. The Vanguard Capital Markets Model ® is a proprietary financial simulation tool developed and maintained by Vanguards primary investment research and advice teams. The model forecasts distributions of future returns for a wide array of broad asset classes. Those asset classes include U.S. and international equity markets, several maturities of the U.S. Treasury and corporate fixed income markets, international fixed income markets, U.S. money markets, commodities, and certain alternative investment strategies. The theoretical and empirical foundation for the Vanguard Capital Markets Model is that the returns of various asset classes reflect the compensation investors require for bearing different types of systematic risk (beta). At the core of the model are estimates of the dynamic statistical relationship between risk factors and asset returns, obtained from statistical analysis based on available monthly financial and economic data from as early as 1960. Using a system of estimated equations, the model then applies a Monte Carlo simulation method to project the estimated interrelationships among risk factors and asset classes as well as uncertainty and randomness over time. The model generates a large set of simulated outcomes for each asset class over several time horizons. Forecasts are obtained by computing measures of central tendency in these simulations. Results produced by the tool will vary with each use and over time. 6 (You can read more about our principles in Vanguard’s Principles for Investing Success , available at vanguard.com/research.) Setting an investment goal doesn’t have to be complicated. It can be as simple as saving for retirement or for a child’s college education. Being realistic about your goals—and how to meet them—can help you stick with your investment plan even when times get tough. We’ve recently welcomed a new year, which for many means a new beginning. Now is a perfect time to revisit your investment plan and make any necessary adjustments to help you reach your long-term financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 15, 2015 7 Institutional Index Fund Fund Profile As of December 31, 2014 Share-Class Characteristics Institutional Institutional Shares Plus Shares Ticker Symbol VINIX VIIIX Expense Ratio 1 0.04% 0.02% 30-Day SEC Yield 1.97% 1.99% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 504 502 3,776 Median Market Cap $77.2B $77.2B $48.1B Price/Earnings Ratio 19.3x 19.3x 20.6x Price/Book Ratio 2.8x 2.8x 2.7x Return on Equity 19.2% 19.0% 17.8% Earnings Growth Rate 15.4% 15.4% 15.4% Dividend Yield 2.0% 2.0% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 4% — — Short-Term Reserves -0.1% — — Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 1.00 0.99 Beta 1.00 0.96 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 3.5% Exxon Mobil Corp. Integrated Oil & Gas 2.1 Microsoft Corp. Systems Software 2.1 Google Inc. Internet Software & Services 1.6 Johnson & Johnson Pharmaceuticals 1.6 Berkshire Hathaway Inc. Multi-Sector Holdings 1.5 Wells Fargo & Co. Diversified Banks 1.4 General Electric Co. Industrial Conglomerates 1.4 Procter & Gamble Co. Household Products 1.3 JPMorgan Chase & Co. Diversified Banks 1.3 Top Ten 17.8% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated April 28, 2014. For the fiscal year ended December 31, 2014, the expense ratios were 0.040% for Institutional Shares and 0.020% for Institutional Plus Shares. 8 Institutional Index Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 12.1% 12.1% 12.9% Consumer Staples 9.8 9.8 8.5 Energy 8.4 8.4 7.6 Financials 16.7 16.7 17.9 Health Care 14.2 14.2 14.0 Industrials 10.4 10.4 11.3 Information Technology 19.7 19.7 19.0 Materials 3.2 3.2 3.6 Telecommunication Services 2.3 2.3 2.0 Utilities 3.2 3.2 3.2 9 Institutional Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: December 31, 2004, Through December 31, 2014 Initial Investment of $5,000,000 Average Annual Total Returns Periods Ended December 31, 2014 Final Value One Five Ten of a $5,000,000 Year Years Years Investment Institutional Index Fund
